                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                 3:21-cv-00370-RJC-DSC

MARY HAGGINS,                       )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                               ORDER
                                    )
LEE OVERTURF, et al.,               )
                                    )
            Defendants.             )
___________________________________ )

        THIS MATTER is before the Court on its review of the docket in this matter.

        Pro se Mary Haggins (“Plaintiff”) filed a Complaint in this matter on July 26, 2021. [Doc.

1]. On September 2, 2021, the Court reviewed Plaintiff’s motion to proceed in forma pauperis.

[Doc. 3]. The Court denied Plaintiff’s motion without prejudice because it was inconsistent and

conflicted with information she had recently provided to the Court in another matter. [Id.]. The

Court allowed Plaintiff 14 days to either pay the filing fee or to file an amended Application to

proceed in forma pauperis. [Id. at 3]. The Court advised Plaintiff that this case would be dismissed

without further notice and without prejudice should Plaintiff fail to comply with the Court’s Order.

[Id.]. Plaintiff has not complied. As such, the Court will dismiss this action.1

        IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED without

prejudice.



1
  The Court notes that, after Plaintiff filed the instant action, a pre-filing review system was imposed against
Plaintiff in Case No. 3:21-cv-00340-MR to prevent Plaintiff’s continued abuse of the judicial process by
filing meritless pleadings with this Court. [Id., Doc. 8]. Pursuant to this system, all documents submitted
by Plaintiff in the future, in any action in this District, will be pre-screened by the Court for content. Any
proposed filings that are not made in good faith or which lack substance or merit will be returned to Plaintiff
without further explanation. [Id.].



        Case 3:21-cv-00370-RJC-DSC Document 4 Filed 09/21/21 Page 1 of 2
      The Clerk is instructed to terminate this proceeding.

Signed: September 21, 2021




                                               2

      Case 3:21-cv-00370-RJC-DSC Document 4 Filed 09/21/21 Page 2 of 2
